DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The embodiment as claimed in claims 6-7, including at least one pre-drilled hole and at least one mechanical fastener, contradicts with the embodiment stated in the independent claim 5 where the cover is “movably connected” to the hinge.  According to claim 5, the cover and the hinge are “movably connected”.  However, the cover of claims 6-7 is secured to at least one object with a fastener and cannot be “movably connected”.  Therefore, it is not clear exactly how the cover can be “movably connected” as the cover is connected to the object by a fastener.  For the purposes of advancing the examination process, the attachment relationship between the hinge and the cover in claim 5 is treated as “movably connected or fixedly connected” in order to harmonize all dependent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stiles ‘253 (4,344,253).
As to claims 1 and 5, Stiles shows a cover assembly (a single manufactured unit), including a cover member (11) capable of covering a hinge (17), the hinge being capable of connecting a plurality of objects (14, 18) that rotate relative to one another; at least one stopping member (12) attached to the cover member and adapted to prevent relative rotation of the objects at a predetermined angle; a fastener mechanism (10, 15, 16) capable of securing the cover assembly over the hinge.
As to claims 2, 6 and 7, Stiles shows a pre-drilled hole (16) and a fastener (screw 15).
Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wummel et al. ‘757 (2,586,757).
As to claims 1 and 5,  Wummel et al. shows a cover assembly (a single manufactured unit), including a cover member (10, 11) capable of covering a hinge (18, 19), the hinge being capable of connecting a plurality of objects (fig. 2, door and doorframe) that rotate relative to one another; at least one stopping member (12, 12) attached to the cover member and adapted to prevent relative rotation of the objects at a predetermined angle; a fastener mechanism (15, 16, 18) capable of securing the cover assembly over the hinge.
As to claims 3 and 8, Wummel et al. shows the fastener mechanism being at least one eye bolt (15-17, 16-17) and a hinge pin (18) capable of being fed through the at least one eye bolt and the hinge. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles ‘253 in view of Schlitter ‘681 (US 2005/0050681 A1).
Stiles discloses the invention as claimed except for a cushion member on the at least one stopping member.  Schlitter teaches a door stop having a cushion member (31, 42, see [0022] and [0024] “rubber or other suitable compressible or resilient material”) to protect the contacting surfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopping member of Stiles with a cushion member taught by Schlitter to protect the contacting surfaces.
Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wummel et al. ‘757 in view of Schlitter ‘681 (US 2005/0050681 A1).
Wummel et al. discloses the invention as claimed except for a cushion member on the at least one stopping member.  Schlitter teaches a door stop having a cushion member (31, 42, see [0022] and [0024] “rubber or other suitable compressible or resilient material”) to protect the contacting surfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopping member of Wummel et al. with a cushion member taught by Schlitter to protect the contacting surfaces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examples of the cited references:
US 2011/0214355 A1 (Kim) shows a door gap protector including a cover, a fastener mechanism, and a stop member.  The protector is mounted to a hinge by the hinge pin.
US 6,434,888 B1 (Shaw et al.) shows a hinge cover having a cover, a fastener mechanism, and a stop edge.  The cover is secured to the frame by screws and apertures formed in the fixed plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 24, 2022